 Case 3:17-cv-00601-MHL Document 87 Filed 03/29/19 Page 1 of 2 PageID# 1244
                                                                                          ;      L         fl
                                                                                    p
                                                                                          MAR 2 9 2019     Ly
                                                                                    CLERK. U.S. DISTRICT COURT
                                                                                           RICHMOND. VA
                              UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND VIRGINIA


 ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-00601-MHL


                  -against-                       NOTICE OF AMENDED MOTION,
                                                       AMENDED MOTION TO
 JASON GOODMAN,                                  INTERVENE,MEMORANDUM OF
                                                        LAW AND ARGUMENT
                                  Defendant.



                    NOTICE OF AMENDED MOTION TO INTERVENE

                                                 AND

                                 CERTIFICATE OF SERVICE




1.     NOTICE SHOULD BE TAKEN BY THE CLERK OF THE COURT AND ALL

PARTIES that the interested party known as D. GEORGE SWEIGERT is seeking the LEAVE

OF THE COURT TO INTERVENE into this instant lawsuit pursuant to Fed. R. Civ. Proc. Rule

24(a)and Virginia Supreme Court Rule 3:14. (Rule 3:14 provides that "[a] new party may by

leave of court file a pleading to intervene as a plaintiff or defendant to assert any claim or

defense germane to the subject matter of the proceeding.").

2.     The documents accomp£inying this NOTICE comport to the 2009 Revisions ofFed. R.

Civ. Proc. Rule 15(a).

3.      As no discovery has taken place and this instant lawsuit is in the pleading stages, the

Court will note(as described in the accompanying pleadings) that this is a TIMELY motion.

4.      The interested party (intervenor-applicant) D. George Sweigert purposes to intervene as a

PLAINTIFF. As sworn below,the interested party has an interest in these proceedings and
 Case 3:17-cv-00601-MHL Document 87 Filed 03/29/19 Page 2 of 2 PageID# 1245




brings identical as the Plaintiff(Robert David Steele)to this Court. Sweigert maintains an

interest in the outcome of these proceedings as described in the accompanying documents.


I hereby attest that the foregoing is true and accurate under the penalties of perjury on this    v

day of March,2019.




                                                                                D. George Sweigert

                                                                  D. GEORGE SWEIGERT,C/O
                                                                                     P.O. BOX 152
                                                                                  MESA,AZ 85211



It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

 Steven Scott Biss                 Jason Goodman                     Richard Johan Conrod ,Jr.
 300 West Main St                  252 7th Avenue                    Kaufman & Canoles PC
 Ste 102                           New York, NY 10001                150 W Main St
 Charlottesville, VA 22903                                          PO Box 3037
                                                                     Norfolk, VA 23510

 Clerk of the Court                                                  Terry Catherine Frank
 U.S. District Court                                                 Kaufman & Canoles PC
 701 E. Broad St.                                                    1021 E Cary St, Suite 1400
 Richmond,VA 23219                                                   Two James Center
                                                                    PO Box 27828
                                                                     Richmond, VA 23219

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this
                                                                                                 77

day of March, 2019.




                                                                                 D. George Sweigert
